DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 08 Nov. 2021 (“Response”).  
Claims 1–6 and 8–19 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Dides, in view of Antonopoulos, White, and Langschaedel
Claims 1–6 and 8–19 are rejected under 35 U.S.C. § 103 as being unpatentable over Dides et al. (US 9,275,389 B1) (“Dides”), in view of Mastering Bitcoin (Document U on PTOL-892 mailed 16 April 2019; hereinafter “Antonopoulos”), White et al. (US 2009/0271817 A1) (“White”), and Langschaedel et al. (US 2015/0262176 A1) (“Langschaedel”).
As per claim 1, Dides teaches a method comprising:
receiving, at a customer premise equipment device, a user selection of a content item (1:10–31; 16:33–41; 3:13–21);

in response to receiving a user selection of an option to pay for the content item using the virtual currency, outputting a user interface comprising information associated with one or more virtual currency accounts (12:59–13:39); 
in response to receiving a user confirmation (e.g., 14:4 “provided pattern” or 14:17 “biometric input”) of paying for the content item using a selected virtual currency account: 
retrieving a private key associated with the selected virtual currency account, wherein the private key is retrieved from storage at the customer premise equipment device (14:40–45; 8:1–27); 
an account address associated with the selected virtual currency account, wherein the account address is from storage at the customer premise equipment device (14:40–45; 8:1–27); and 
initiating a transfer of funds from the selected virtual currency account to [a] payee virtual currency account, the payee virtual currency account comprising a virtual currency account of the payee, wherein the transfer of funds is executed by using the private key retrieved from the customer premise equipment device … the payee virtual currency account comprising one or more virtual currency accounts of the payee (14:40–45).
Dides does not expressly teach:
the user interface (outputted in response to a user selection of an option to pay for the content item using a virtual) comprises a price of the content, the price being expressed in a 
the payee virtual currency account being identified from the information associated with payment options for gaining access to the content item; and
the account address is retrieved and outputted with the private key.
Antonopoulos teaches a user interface comprises a price of an item, the price being expressed in a value associated with a virtual currency for a virtual currency account (p. 16 “customers have the option of paying in either dollars or bitcoin” “display the prices in both currencies”; see also top of p. 17), and a destination address associated with a payee virtual currency account of a payee (p. 17 “QR encoded URL that contains a destination address”).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify the interface of Dides to display the price in a value of cryptocurrency. One would have been motivated to do so in order for the customer to see the price when selecting an account to use to pay for the content item. It would also have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify the interface of Dides to display the destination address as taught by Antonopoulos, since “[t]his allows a bitcoin wallet application to pre-fill the information used to send the payment while showing a human-readable description to the user” (Antonopoulos, p. 17).
Furthermore, Antonopoulos teaches:
retrieving an account address associated with a selected virtual currency account, wherein the account address is from storage at a customer premise equipment device (19–21, e.g., Figure 
initiating a transfer of funds from the selected virtual currency account to a payee virtual currency account identified from information associated with payment options, wherein the transfer of funds is executed using the private key and account address retrieved from the customer premise equipment device (§ Construction a Transaction, 22–25; § Buying a cup of coffee, 16–17, e.g., top of 17 shows payment options “USD” or “BTC” and a QR code containing a payment request including “bitcoin address” or payee account; see also Figures 2-4 and 2-5).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to retrieve the account address and output the address as part of the transaction, as taught by Antonopoulos, in order to provide the correct input/output address for the cryptocurrency transaction. It also would have been obvious to one of ordinary skill in the art, at the time the invention was made, to identify the payee account from the information, as taught by Antonopoulos, in order to automate entry of the address without manual user input, thereby reducing errors. 
Furthermore, Dides does not expressly teach: 
retrieving the content item and storing or temporarily retaining the content item within storage at the customer premise equipment device; and 
outputting the content item for playback;
wherein the customer premise equipment device comprises a set-top box.

Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Dides to retrieve, store or temporarily retain, and output the content, as taught by White, in order for the user to access purchased content. It also would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Dides to include a set-top box, as in White, to perform the discovering and purchasing content, in order to conveniently discover and purchase content while watching television content (White, fig. 4). 
Furthermore, Dides does not expressly teach: 
after initiating the transfer of funds from the selected virtual currency account to the identified payee virtual currency account, and before outputting the content item for playback, outputting, from the customer premise equipment device, a user interface comprising a notification of a current status of a process of confirming a successful transfer of funds from the selected virtual currency account to the identified payee virtual currency account.
Langschaedel teaches outputting, from a customer premise equipment device, a user interface comprising a notification of a current status of a process of confirming the successful transfer of funds from a selected virtual currency account to an identified payee account (fig. 63). 
When viewing Langschaedel with Dides/Antonopoulos/White, as presented above, one of ordinary skill in this art would understand to output the status taught by Langschaedel between initiating the transfer of funds and outputting the content item for playback, since the interface would reflect status of the transaction to purchase the content item. Therefore, it would have 
As per claim 2, Dides, Antonopoulos, White, and Langschaedel teach the method of claim 1, wherein the content item is retrieved from a content marketplace.
As per claim 3, Dides, Antonopoulos, White, and Langschaedel teach the method of claim 1, wherein the user interface comprising information associated with one or more virtual currency accounts further comprises a quick response code that includes information for paying for the content item with funds from a virtual currency account (Antonopoulos 17).
As per claim 4, Dides, Antonopoulos, White, and Langschaedel teach the method of claim 1, wherein the transfer of funds from the selected virtual currency account is initiated using virtual currency account information stored at the customer premise equipment device (Dides, at least 14:40–45; 8:1–27).
As per claim 5, Dides, Antonopoulos, White, and Langschaedel teach the method of claim 4, wherein the virtual currency account information is encrypted (Antonopoulos 41–42; 98–99).
As per claim 6, Dides, Antonopoulos, White, and Langschaedel teach the method of claim 1, wherein the content item is retrieved by the customer premise equipment device and output for playback in response to receiving a confirmation that the transfer of funds from the selected virtual currency account to the identified payee account has been successfully completed (Antonopoulos and White, as cited).
.
Response to Arguments
Applicant argues: 
Notably, White discuses searching a database of content to determine if the series will be available for download. This does not imply that the STB stores or temporarily retains content within a storage of the STB, rather it merely searches a database to determine if content is available for download.
Response 12.
The Examiner respectfully disagrees. White teaches “the STB can begin playback of currently available content” ([0033]), which, to one of ordinary skill, includes “storing or temporarily retaining the content item within storage at the customer premise equipment device,” as claimed.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685